Title: From Thomas Jefferson to the Senate and the House of Representatives, 24 January 1804
From: Jefferson, Thomas
To: Senate and House of Representatives


               
                   Gentlemen of the Senate and of the House of Representatives
               
               I communicate, for your information, a letter just recieved from Governor Claiborne, which may throw light on the subject of the government of Louisiana, under contemplation of the legislature. the paper being original, it’s return is asked.
               
                  Th: Jefferson 
                  Jan. 24. 1804.
               
            